     Case 2:12-cv-00601-ROS Document 3771 Filed 10/02/20 Page 1 of 4



 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
     Asim Dietrich (Bar No. 027927)
10   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
11   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
12   Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE
14   PAGE]
15                          UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         PLAINTIFFS’ MOTION
19   Hefner; Joshua Polson; and Charlotte Wells, on          FOR LEAVE TO FILE
     behalf of themselves and all others similarly           UNDER SEAL
20   situated; and Arizona Center for Disability Law,
21                       Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation and Reentry; and Larry
24   Gann, Assistant Director, Medical Services Contract
     Monitoring Bureau, Arizona Department of
25   Corrections, Rehabilitation and Reentry, in their
     official capacities,
26
                         Defendants.
27
28

     LEGAL23774493.1
      Case 2:12-cv-00601-ROS Document 3771 Filed 10/02/20 Page 2 of 4



 1           Pursuant to Local Rule of Civil Procedure 5.6, Plaintiffs move this Court for an order
 2   directing the Clerk to file under seal Plaintiffs’ Reply in Support of Motion to Enforce the
 3   Stipulation (Maximum Custody Performance Measures 1-3, 5-6, and 8), the Declaration of
 4   Maria Morris and Exhibits 1, 21-45, and Exhibits 1-2, 5-8, and 10 to the Declaration of
 5   Jessica Carns. The reply, declaration, and exhibits contain confidential information that is
 6   protected from public disclosure by the Amended Protective Order (Doc. 454) entered in
 7   this case.
 8    Dated: October 2, 2020                        ACLU NATIONAL PRISON PROJECT
 9
                                                    By:     s/ Maria V. Morris
10                                                        David C. Fathi (Wash. 24893)*
                                                          Eunice Hyunhye Cho (Wash. 53711)*
11                                                        Maria V. Morris (Cal. 223903)*
                                                          915 15th Street N.W., 7th Floor
12                                                        Washington, D.C. 20005
                                                          Telephone: (202) 548-6603
13                                                        Email: dfathi@aclu.org
                                                                    echo@aclu.org
14                                                                  mmorris@aclu.org
15                                                        *Admitted pro hac vice. Not admitted
                                                           in DC; practice limited to federal
16                                                         courts.
17                                                        Daniel C. Barr (Bar No. 010149)
                                                          Amelia M. Gerlicher (Bar No. 023966)
18                                                        John H. Gray (Bar No. 028107)
                                                          PERKINS COIE LLP
19                                                        2901 N. Central Avenue, Suite 2000
                                                          Phoenix, Arizona 85012
20                                                        Telephone: (602) 351-8000
                                                          Email: dbarr@perkinscoie.com
21                                                                 agerlicher@perkinscoie.com
                                                                   jhgray@perkinscoie.com
22
                                                          Jared G. Keenan (Bar No. 027068)
23                                                        Casey Arellano (Bar No. 031242)
                                                          ACLU FOUNDATION OF
24                                                        ARIZONA
                                                          3707 North 7th Street, Suite 235
25                                                        Phoenix, Arizona 85013
                                                          Telephone: (602) 650-1854
26                                                        Email: jkeenan@acluaz.org
                                                                   carellano@acluaz.org
27
28

      LEGAL23774493.1
     Case 2:12-cv-00601-ROS Document 3771 Filed 10/02/20 Page 3 of 4



 1                                              Donald Specter (Cal. 83925)*
                                                Alison Hardy (Cal. 135966)*
 2                                              Sara Norman (Cal. 189536)*
                                                Corene Kendrick (Cal. 226642)*
 3                                              Rita K. Lomio (Cal. 254501)*
                                                PRISON LAW OFFICE
 4                                              1917 Fifth Street
                                                Berkeley, California 94710
 5                                              Telephone: (510) 280-2621
                                                Email: dspecter@prisonlaw.com
 6                                                        ahardy@prisonlaw.com
                                                          snorman@prisonlaw.com
 7                                                        ckendrick@prisonlaw.com
                                                          rlomio@prisonlaw.com
 8
                                                *Admitted pro hac vice
 9
                                          Attorneys for Plaintiffs Shawn Jensen;
10                                        Stephen Swartz; Sonia Rodriguez; Christina
                                          Verduzco; Jackie Thomas; Jeremy Smith;
11                                        Robert Gamez; Maryanne Chisholm;
                                          Desiree Licci; Joseph Hefner; Joshua
12                                        Polson; and Charlotte Wells, on behalf of
                                          themselves and all others similarly situated
13
14                                        ARIZONA CENTER FOR DISABILITY
                                          LAW
15
16                                        By:     s/ Maya Abela
                                                Asim Dietrich (Bar No. 027927)
17                                              5025 East Washington Street, Suite 202
                                                Phoenix, Arizona 85034
18                                              Telephone: (602) 274-6287
                                                Email: adietrich@azdisabilitylaw.org
19
                                                Rose A. Daly-Rooney (Bar No. 015690)
20                                              J.J. Rico (Bar No. 021292)
                                                Maya Abela (Bar No. 027232)
21                                              ARIZONA CENTER FOR
                                                DISABILITY LAW
22                                              177 North Church Avenue, Suite 800
                                                Tucson, Arizona 85701
23                                              Telephone: (520) 327-9547
                                                Email:
24                                                 rdalyrooney@azdisabilitylaw.org
                                                          jrico@azdisabilitylaw.org
25                                                        mabela@azdisabilitylaw.org
26                                        Attorneys for Arizona Center for Disability
                                          Law
27
28

     LEGAL23774493.1                     -2-
      Case 2:12-cv-00601-ROS Document 3771 Filed 10/02/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on October 2, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                        Michael E. Gottfried
 6                                         Lucy M. Rand
                                Assistant Arizona Attorneys General
 7                                 Michael.Gottfried@azag.gov
                                       Lucy.Rand@azag.gov
 8
                                        Daniel P. Struck
 9                                        Rachel Love
                                    Timothy J. Bojanowski
10                                     Nicholas D. Acedo
                                       Ashlee B. Hesman
11                                       Jacob B. Lee
                                        Timothy M. Ray
12                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                   dstruck@strucklove.com
13                                  rlove@strucklove.com
                                tbojanowski@strucklove.com
14                                 nacedo@strucklove.com
                                  ahesman@strucklove.com
15                                   jlee@strucklove.com
16                                   tray@strucklove.com

17                                   Attorneys for Defendants

18                                                              s/ Jessica Carns
19
20
21
22
23
24
25
26
27
28

      LEGAL23774493.1                            -3-
